Citation Nr: 1438291	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-13 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sciatica of the right lower extremity secondary to service-connected lumbar spine disability.

2.  Evaluation of degenerative arthritis of the lumbar spine, currently rated as 10 percent disabling.

3.  Evaluation of hypertension, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972, from August 1982 to March 1983, and from April 1990 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In pertinent part, the June 2008 rating decision granted service connection and assigned a 10 percent rating for degenerative arthritis of the lumbar spine, and a 0 percent rating for hypertension, each effective September 1, 2007.  The RO also denied service connection for sciatica of the right lower extremity.  The Veteran appealed the initial disability ratings assigned and the denial of the claim for service connection.  

In April 2011, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

This matter was previously before the Board in January 2012 at which time the issues on appeal were remanded for additional action.  The case was returned to the Board for appellate consideration. 

The Virtual VA claims file has been reviewed; other than the Informal Hearing Presentation, documents therein are duplicative of those in the paper claims file.  The Veterans Benefits Management System does not contain any documents pertaining to the Veteran. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that during the Veteran's April 2011 hearing before the undersigned, the Veteran indicated that he received treatment from private physicians, including Dr. Abrons and the New Hanover Regional Medical Center.  In the January 2012 remand, the Board requested that the RO obtain any necessary consent and authorization in order for the RO to obtain relevant private treatment records identified by the Veteran.  In a January 2012 letter to the Veteran, the RO provided the Veteran with VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) and requested that he provide a completed form for any private medical provider from which he wanted VA to obtain treatment information.  In April 2012, the Veteran provided two blank, but signed and dated VA Form 21-4142, as well as copies of records from Abrons Family Practice.  The RO did not acknowledge receipt of these forms, or otherwise request additional information from the Veteran.  

Additionally, the Board notes that the Veteran, in a May 2011 statement that was received by the RO while the claims file was located at the Board, provided the names and phone numbers of three of his treating physicians (Drs. D.B., E.T., and P.Z.).  The RO did not request a VA Form 21-4142 for any of these providers or send the previously received signed and completed VA Form 21-4142 to any of these providers.  38 C.F.R. § 3.159(c)(1) (2013) (VA has a duty to make reasonable efforts to assist the Veteran in obtaining records not in the custody of a Federal department or agency; reasonable efforts generally consists of an initial request for the records and at least one follow-up request if the records are not received).  

Moreover, the Board observes that the RO did not consider the documents from Abrons Family Practice in the November 2012 supplemental statement of the case (SSOC).  See 38 C.F.R. § 19.31(c) (the agency of original jurisdiction is to issue a supplemental statement of the case when, pursuant to a Board remand, it develops evidence or cures a procedural defect).   See also 38 C.F.R. § 20.1304(c).
More recently, in December 2012, the Veteran submitted a statement disagreeing with the November 2012 SSOC, and provided the names and phone numbers of four of his treating physicians, including the three physicians named in the May 2011 letter.  Hence, on remand, an attempt should be made to obtain any relevant private treatment records identified by the Veteran.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with remand orders).   

Accordingly, the case is REMANDED for the following action:

1.  Request any necessary consent and authorization to obtain any relevant private treatment records identified by the Veteran, including from New Hanover Regional Medical Center, Abrons Family Practice, and Drs. D.B., E.T., and P.Z.  

2.  If any relevant records cannot be obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after issuance of a supplemental statement of the case and compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



